Citation Nr: 1740482	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-23 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1975 and from December 2002 to March 2004.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

The Veteran testified at an August 2016 Board videoconference hearing.  The hearing transcript is of record.  


FINDINGS OF FACT

1.  The Veteran had hazardous noise exposure in service.

2.  The Veteran is currently diagnosed with bilateral sensorineural hearing loss, and experienced chronic symptoms of hearing loss in service and continuous symptoms of hearing loss after service separation.

3.  Tinnitus is etiologically related to service and service-connected hearing loss.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Because this decision constitutes a full grant of the benefits sought on appeal, a discussion with regard to VCAA notice or assistance duties is not required. 

Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Sensorineural hearing loss and tinnitus are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. 155.  

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310(b) provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran contends that bilateral hearing loss and tinnitus are related to exposure from constant noise from generators in service.  After reviewing all the lay and medical evidence, the Board finds, resolving all reasonable doubt in the Veteran's favor, that hearing loss and tinnitus were incurred in service.  

The Veteran has a currently diagnosed bilateral hearing loss "disability" that meets the criteria of 38 C.F.R. § 3.385.  On the authorized VA audiological evaluation in June 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
40
55
LEFT
40
30
35
40
45

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.  Accordingly, the Board finds that the Veteran has met the threshold criteria for establishing a current hearing loss "disability" in both ears for VA purposes in accordance with 38 C.F.R. § 3.385.  The VA examination also reflects a current diagnosis of tinnitus.

The Board finds that the evidence is at least in equipoise on the question of whether the Veteran had hazardous noise exposure in service.  During an August 2016 videoconference hearing, the Veteran testified that he worked as a military policeman while serving in Iraq.  He reported that he worked at a compound that held 10,000 prisoners, and he had constant exposure to noise from generators outside of their tents for 24 hours a day, seven days a week.  During his hearing, the Veteran primarily described noise exposure and symptoms occurring during this second tour of duty in Iraq.  He reported that symptoms of hearing loss and tinnitus were present since service.  He reported that his post-service work in the post office did not involve hazardous noise.  His prior occupation as a police officer included going to the firing range once a year, but he wore headphones on the firing range.  

The Veteran's DD Form 214 reflects a Military Occupational Specialty (MOS) of 16P 20, Chaparral Crewmember for his first period of service, and 31B 30, Military Police for his second period of service.  The Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that Veterans with a duty MOS of "31B" (Military Police) have a moderate probability of exposure to hazardous noise.  It does not address the probability of noise exposure related to former duties as a Chaparral crewmember.  In a February 2004 post-deployment examination, associated with service treatment records, the Veteran identified having exposure to loud noises during his deployment.  The Board finds that the Veteran is competent to describe noise exposure in service, and the Board finds that his report of notable exposure to noise from generators during his second period of service is credible.  Resolving reasonable doubt in favor of the Veteran on this question, the Board finds that he had hazardous noise exposure in service.

The evidence is at least in equipoise as to the question of whether the Veteran experienced chronic symptoms of hearing loss in service and continuous symptoms of hearing loss after service separation.  Service treatment records do not identify a hearing loss disability in service, but show that the Veteran had fluctuating hearing levels recorded at various times in service, and during periodic examinations conducted in conjunction with his reserves service.  

During the Veteran's first period of service, an enlistment audiogram was not completed.  On the authorized separation audiological evaluation in November 1975, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

During the interval between the Veteran's two periods of service, service treatment records and reserves treatment records include audiological evaluations completed in January 1978, September 1982, October 1990, and November 1994, which show fluctuating hearing levels.  Additionally, a notable change in severity in the Veteran's hearing threshold levels is shown approximately two years after the November 1975 separation audiological evaluation, bringing into question the accuracy of those readings.
  

On the authorized audiological evaluation in January 1978, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
20
20
LEFT
25
25
20
20
15

On the authorized audiological evaluation in September 1982, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
15
20
20
LEFT
25
20
15
15
15

On the authorized audiological evaluation in October 1990, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
5
5
LEFT
15
15
5
15
15

On the authorized audiological evaluation in November 1994, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
5
15
LEFT
10
25
15
15
15

During the Veteran's second period of service, a pre-deployment audiological evaluation was completed in February 2003; however, a separation or post-deployment audiological evaluation was not completed.  On the authorized audiological evaluation in February 2003, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
5
15
LEFT
10
15
10
25
35

The Board finds that the Veteran has provided credible testimony as to the presence of hearing loss symptoms in service, more noticeable just after service separation.    In a September 2010 statement, the Veteran reported that as a military policeman, he had ringing in the ears and trouble hearing after firing the required guns.  He reported that he was not exposed to noise as a mailman post service.  Additionally, post-service VA treatment records show that the Veteran reported having hearing loss symptoms in July 2008.  He reported a gradual onset of hearing loss in January 2009, and reported during a March 2009 ENT consultation that he had hearing loss since at least 2005 with on-and-off symptoms of tinnitus.  The Veteran was assessed as having bilateral sensorineural hearing loss with a conductive element in the right ear.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that that the Veteran experienced chronic symptoms of hearing loss in service and continuous symptoms of hearing loss after service separation; therefore, the criteria for the presumptive provision of 38 C.F.R. § 3.303(b) have been met.  

While the June 2010 VA examiner opined that hearing loss was not caused by or a result of in service noise exposure while service with the military police, the Board finds that the rationale provided for the opinion is flawed.  While the VA examiner accurately noted that there was a conductive hearing loss component shown by an ENT consult, which could fluctuate in severity over time and would not be related to military noise exposure, this does not account for sensorineural hearing loss which was diagnosed in both ears.  The examiner reasoned, with regard to sensorineural hearing loss, that because hearing testing in 1994 indicated normal high frequency hearing, and because hearing loss due to military noise exposure is known to occur immediately following the noise exposure, it was her opinion that hearing loss was not caused by or a result of in-service noise exposure.  The Board finds that the results of the 1994 audiological evaluation, completed years after the Veteran's first period of service, and years prior to the Veteran's second period of service have little bearing on the question of whether hearing loss was incurred between December 2002 and within one year of the Veteran's separation from service in March 2004.  The February 2003 pre-deployment audiological evaluation was not mentioned by the examiner, and absent a separation or post-deployment examination, it is unclear whether hearing loss occurred immediately following the noise exposure.  Additionally, a diagnosis of hearing loss at service separation or even an increase in hearing threshold levels is not required, and competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. 155.  Accordingly, the Board finds that the VA opinion is inadequate.

Absent a separation or post-deployment audiological examination, the Board must rely on post-service evidence of record, to include the Veteran's hearing testimony, which the Board finds is credible, and statements made during the course of VA treatment post-service, both which tend to describe the onset of hearing loss symptoms in service or within one year of service separation with a diagnosis of sensorineural hearing loss in 2009.  As the Board finds that the weight of the evidence demonstrates that the currently diagnosed bilateral hearing loss is related to noise exposure in service by a finding of continuity of symptomatology, the criteria for grant of presumptive service connection for hearing loss are met under 38 C.F.R. § 3.303(b).  Therefore, a medical nexus opinion regarding the theory of direct service connection under 38 C.F.R. § 3.303(d) is not necessary.  For these reasons and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016).

The Board finds that tinnitus is etiologically related to service-connected hearing loss and noise exposure in service.  On a February 2004 post deployment examination, the Veteran denied having ringing in the ears.  During the June 2010 VA examination, the Veteran reported a history of tinnitus since 2004.  During Board hearing testimony, the Veteran could not clearly state whether he had tinnitus in service, but reported that tinnitus had been present since service.  While the VA June 2010 VA examiner opined that both hearing loss and tinnitus were not caused by or a result of service, she also opined that tinnitus was at least as likely as not a symptom associated with hearing loss.  Because tinnitus is shown to be related to bilateral hearing loss, for which the Board is granting service connection, which in turn is related to in-service noise exposure, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for tinnitus.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss is granted. 

 Service connection for tinnitus is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


